DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/07/2020 and 11/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. US Pub 2016/0176308 (hereinafter Morikawa).
 	Regarding claim 1, Morikawa discloses an electronic device comprising: 
 	a battery (fig. 1, element 110 and ¶ 0028); 
 	a measuring unit (a temperature detection unit 125) to record a plurality of temperature readings (¶¶ 0039, 0041) associated with an operation of the battery at particular time intervals (¶ 0049; the temperature history recording unit 152 records temperatures input thereto over predetermined time intervals as a temperature history); 
 	a control unit coupled to the measuring unit to: 
 	retrieve a set of temperature readings corresponding to a period from the plurality of temperature readings (¶ 0049, 0051; the temperature history recorded by the temperature history recording unit 152 is output to the charge/discharge restriction unit 153…determines the highest temperature at the assembled battery over a predetermined continuous time length); 
 	analyze the set of temperature readings corresponding to the period to determine whether a temperature of the battery exceeds a threshold (¶ 0071; when the highest temperature is equal to or higher than the second threshold value); and 
  	reduce a charging voltage of the battery in response to a determination that the temperature of the battery exceeds the threshold (¶ 0073; …execute control to ensure that the input/output power [interpret the input power as the charging power] at the assembled battery in the charge/discharge state…).
 	Although the prior art does not explicitly disclose the control unit can directly reduce the charging voltage, Morikawa does disclose the system can lower the input/output power when the highest temperature is equal to or higher than the second threshold value.  Thus, the system disclosed by Morikawa can also reduce a charging voltage would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention since the charging power is substantially proportional to the charging voltage according to Ohm’s law.
 	Regarding claim 3, Morikawa discloses the electronic device further comprising: a charger circuit coupled to a power input and the battery, wherein the charger circuit is to convert an input power to an output power to charge the battery (fig. 1, elements 320, 330; output from the relays).	
	Regarding claim 4, Morikawa discloses wherein the control unit is to: control the output power from the charger circuit to reduce the charging voltage of the battery in response to the determination that the temperature of the battery exceeds the threshold (¶ 0073).
	Regarding claim 5, Morikawa discloses wherein the measuring unit comprises: a sensor to measure the plurality of temperature readings associated with the operation of the battery at the particular time intervals (¶¶ 0041, 0049); a memory; and a processor to store the plurality of temperature readings in the memory (¶ 0082).

Allowable Subject Matter
 	Claims 6-15 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 6, the prior art fails to teach or suggest further inclusion of a battery pack comprising: reduce, via the charger circuit, a charging voltage of the battery proportional to the amount of time the temperature of the battery is in the first temperature range.
 	Regarding claim 11, the prior art fails to teach or suggest further inclusion of a non-transitory machine-readable storage medium encoded with instructions that, when executed by an electronic device, cause the electronic device to: generate an option to reduce a charging voltage of the battery pack on a display unit in response to determining the amount of time the temperature of the battery pack is in the first temperature range.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        07/02/2022